—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered July 22, 1996, awarding plaintiff the principal sum of $76,748.44, unanimously affirmed, without costs.
We agree with the IAS Court’s finding that the personal guarantees executed by defendants were primary obligations as to which defenses to the note were irrelevant and, since the guarantees were expressly applicable to obligations “now or hereafter existing, due or to become due”, collateralized the 1988 note even though its underlying obligation was incurred after execution of the guarantees. It is therefore unnecessary to determine whether plaintiff established its status as a holder in due course. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.